Title: To Thomas Jefferson from Wiley & Halstead, 25 July 1821
From: Wiley & Halstead
To: Jefferson, Thomas


            SIR,
            No. 3 Wall-Street.
          A gentleman who has done as much as you have in the cause of humanity, need only be informed that an exertion is making to better the condition of Seamen; to effect which purpose, it is intended to furnish each Ship on going to Sea, with 10 to 25 volumes of History, Voyages, Travels, Geography, Navigation, and Moral and Religious works.They shall be distributed faithfully, and each Captain will give his receipt that they shall be kept in safety, and for the sole use of the Crews.The smallest volumes, either Old or New, received with thanks, atWiley & Halstead’s